SCIINACKENBERG, Circuit Judge
(concurring in the denial of appellant’s petition for rehearing).
As to appellant’s petition for rehearing, the most that can be said in its favor is that Judge FINNEGAN’S opinion, in its approval of the referee’s holdings as to what the Texas law is, is very brief. However, the opinion does, in effect, interpret the Texas recording statutes. It is significant that appellant, in its petition for rehearing, does not challenge the correctness of that interpretation as a matter of law.
For these reasons, I have voted to deny appellant’s petition for rehearing.